DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1, 6-10, and 15-20 are currently pending.  In response to the Office Action mailed 5/12/2021, applicant amended claims 1 and 10; canceled claims 3-5 and 13-14
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/11/2021, with respect to claims 1 and 10 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 5 and all intervening claims, which appear to overcome the prior art of record, and Claim 10 was amended to include similar limitations as to claim 1.
Allowable Subject Matter
Claims 1, 6-10, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a plurality of pixel regions, wherein a width of each pixel region is d, and a sum of a and b is not smaller than d and not larger than 2d.”
Claims 6-9 and 16-20 are allowable due to dependency to claim 1.
US 20100265435 A1 to Hwang et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim a direction perpendicular to the extending direction (See at least Fig. 6), an emergent angle of emergent light via the optical structure at the first plane is smaller than a threshold Θ, a height of each light-shielding pattern is h, and a distance between adjacent light- shielding patterns is b, where Θ=arctan(b/h) (See Fig. 6, this will be an inherent function of the light shielding pattern). 
However, Hwang does not disclose that “a plurality of pixel regions, wherein a width of each pixel region is d, and a sum of a and b is not smaller than d and not larger than 2d.”    Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 10.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a plurality of pixel regions, wherein a width of each pixel region is d, and a sum of a and b is not smaller than d and not larger than 2d.”
Claim 15 is allowable due to dependency to claim 10.
US 20100265435 A1 to Hwang et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim a direction perpendicular to the extending direction (See at least Fig. 6), an emergent angle of emergent light via the optical structure at the first plane is smaller than a threshold Θ, a height of each light-shielding pattern is h, and a distance between adjacent light- shielding patterns is b, where Θ=arctan(b/h) (See Fig. 6, this will be an inherent function of the light shielding pattern). 
However, Hwang does not disclose that “a plurality of pixel regions, wherein a width of each pixel region is d, and a sum of a and b is not smaller than d and not larger than 2d.”    Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871